Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Glenn J. Foulds on 09/15/2021.
Claim 14 has been amended as follows:
Replace claim 14 with the following:
		--A method of detecting a target in a sample, wherein
the method comprises the steps of:
(i) incubating a target with one or more binding agents comprising a peroxidase conjugate, wherein the one or more binding agents is/are capable of direct or indirect 
(ii) incubating the complex of (i) with a peroxide compound and a compound of Formula 1

    PNG
    media_image1.png
    283
    568
    media_image1.png
    Greyscale

Formula 1
wherein, 
R1 - R4 are each H; 
R7 and R8 are each H; 
R9 is phenyl; 
X is hydrogen, or a counter cation; 
L is a linker; 
TAG is a biologically detectable moiety connected to R9 via the linker L; and
m and n are independently an integer from 1 to 100, 
wherein the compound is capable of functioning as a detectable substrate for a peroxidase enzyme or a peroxidase conjugate to provide a deposited compound; and
(iii) detecting the deposited compound, and thereby detecting the target.--

Claim 16 has been amended as follows:
Replace claim 16 with the following:
		--The method of claim 14, wherein the compound is of Formula 3

    PNG
    media_image2.png
    234
    562
    media_image2.png
    Greyscale

Formula 3
wherein,
R1-R4 are each H, and R10- R14 are independently H, or [L-TAG]n wherein at least one of the R10-R14 is [L-TAG]n; 
R7 and R8 are each H; 
X is hydrogen, or a counter cation; 
L is a linker;
TAG is a dye, a biotin, FITC, DNP, DIG, a luminol, an acridinium ester, a 
ruthenium complex, an europium complex, a terbium complex, a fluorescent protein, a fluorescent conjugated polymer, or a quantum dot; and
n is an integer from 1 to 100.--

Claim 20 has been amended as follows:
Replace claim 20 with the following:
--The method of claim 16, wherein R12 is [L-TAG]n.--

Claim 22 has been amended as follows:
In claim 22, line 1, after the words “method of claim” replace “16” with –14--.

Claim 23 has been amended as follows:
In claim 23, line 1, after the words “method of claim” replace “16” with –14--.

Claim 24 has been amended as follows:
In claim 24, line 1, after the words “method of claim” replace “16” with –14--.

Claim 25 has been amended as follows:
Replace claim 25 with the followings:
		--The method of claim 20, wherein X is hydrogen, TAG is a dye and n is 1.--

Claim 26 has been amended as follows:
Replace claim 26 with the followings:
	--The method of claim 25, wherein the compound is selected from a group of compounds consisting of:	
    PNG
    media_image3.png
    274
    691
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    282
    736
    media_image4.png
    Greyscale
, and


    PNG
    media_image5.png
    262
    765
    media_image5.png
    Greyscale
.--
Claims 15, 17-19, 21, and 27-30 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding unexpected advantages of utilizing 4-hydroxystilbene conjugated to a reporter function and that Bobrow in view of Halbhuber does not make obvious of utilizing hydroxystilbene additionally conjugated with a reporter function, are persuasive to overcome the 103 rejection. Therefore, the claims as amended in the examiner’s amendments are persuasive to overcome the 35 USC 103 rejection. Therefore, the closest prior arts of record do not teach or reasonably suggest a method of detected target analyte by the method steps as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 14, 16, 20, 22-26 and 31-38, renumbered as claims 1-16 respectively, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.